ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claim 18 is pending and presently allowed as filed in the Supplemental Response filed 12/3/2021.  Claims 1-17 were canceled in the Reply filed 11/10/2021.

Examiner Initiated Interview
	Examiner contacted Applicant on 12/3/2021 and identified allowable subject matter and outstanding sequence compliance issues (see attached Interview Summary). 

Supplemental Amendment
	Following the 12/3/2021 interview, Applicant submitted a Supplemental Response on 12/3/2021, which included an amended Specification, an amendment to the claims, and an updated sequence listing.  The Supplemental response has been entered and places the application in form for allowance.

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  Applicant is advised that a specialized definition should be properly supported see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
	Newly added claim 18 utilizes the transitional phrase “having”. Per MPEP § 2111.03(IV), “[t]ransitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended.”  Here, in the absence of an unambiguous definition, it is noted that the phrase is utilized to mean “comprising” in the Specification in multiple passages (see, e.g., Spec. filed 9/17/2019 at 3 at lines 6-8 and lines 28-30, page 5 at lines 9-11, page 7 at lines 13-15, page 8 at lines 22-25, page 9 at lines 22-24, page 16 at lines 16-18). Accordingly, “having” has been given the broadest reasonable interpretation in view of the originally filed disclosure, and has been interpreted as open claim language equivalent to “comprising”.  
At claim 1, the phrase “...wherein the polypeptide is a Mating Factor α pro-peptide variant” is understood to be a “wherein clause” reciting intended or expected results fully satisfied by the positively recited and structurally complete sequence set forth in the body of claim 18 (see, e.g., MPEP § 2111.04; see also MPEP § 2111.02(II), discussing recitations of purpose of intended use).  Here, the phrase is understood to merely identify what the utility of the structure of SEQ ID NO: 49 is intended to be, but not provide further structural limitations.
Per the supplemental amendment filed on 12/3/2021, the single sequence at claim 18 is understood to be identified as (and correspond to) “SEQ ID NO: 49”.  The placement of “SEQ ID NO: 49” after the word “variant” rather than after the sequence is deemed not to render the claim scope ambiguous since there is a single sequence at claim 18, a single sequence identifier, and the single sequence identifier refers to the single sequence.  Accordingly, the placement of 
	Additional claim interpretations were provided during prosecution and applicable definitions are incorporated herein.

Withdrawn Claim Rejections
All prior rejections are withdrawn as moot in view of the cancellation of all previously examined and pending claims in the Reply filed 11/10/2021. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding new claim 18, the closest prior art of record is pfam05436 (pfam05436: MF_alpha_N, 1 page, also available at https://www.ncbi.nlm.nih.gov/‌Structure/‌cdd/‌cddsrv.cgi?uid=pfam05436 (last visited 5/29/2018); hereafter “pfam05436”; cited in IDS filed 9/17/2019 as Cite No. 7), which discloses an alignment of Mating Factor alpha conserved protein domain family members of pfam05436:

    PNG
    media_image1.png
    427
    1022
    media_image1.png
    Greyscale

38-X39-X40-X41-X42 naturally vary, and include LIGFI, LIGYL, ILAFV, IIGYL, ILGYL, and FIGYL (id.).  However, pfam05436 does not teach nor disclose instant SEQ ID NO: 49, nor render obvious the substitution of Gly in the “VIGYL” portion (e.g., X40) of Mating Factor alpha with Arg.  Accordingly, the closest prior art of record does not anticipate or render obvious instant claim 18 or sequences comprising instant SEQ ID NO: 49, which is a point of novelty. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art and Examiner Comments
Pertinent prior art was previously made of record in the Action mailed 6/11/2021 at pages 27-29, and that art remains pertinent.  Therefore, the previous discussions of pertinent prior art are incorporated herein. 

Conclusion
Claim 18 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654